Title: To Thomas Jefferson from Jacques Le Maire, 20 January 1785
From: Le Maire, Jacques
To: Jefferson, Thomas



Votre Exellence
Noyork le 20. janvier 1785.

Je croirois Menquer au Sentimens de la plus vive reconnoissance Si je ne vous faisoit part de mon arrivé En cette ville a pres. 36. jours de travercé des plus rude. Je suis assé heureux d’avoir trouvé un passage par mere qui va directement a Richemont demain. Si tot que je serai rendu En virginie, je naurai rien de plus pressé que de vous faire part de mon arrivé, Et de remettre Exactement au personnes les differentes objets que vous mavés chargé. C’est Mr. Ennery qui Est gouverneur de virginie. Le Congré Est actuellement En cette ville, ce qui fait la plus grande sensasion, Et  qui va la rendre tres fleurisante. Rien de plus interesant a vous aprendre pour le Moment, nayant pas eu le tems de minstruire par le depart de paquet qui met a la voille a linstems [l’instant]. Et ne voulent point menquer cette occasion, Etant persuadé du vive interet que vous proné au sort d’un infortuné Militaire qui nobmettera au cune circonstance de vous En prouver Sa reconnoissance qui ne finira qu’avec ses jours. Penetré de Ses Sentimens, je Suis avec le plus profond respect, Votre Exellence, Votre tres humble Et tres obeissant Serviteur,

Le Maire

